                      Case 1:18-cv-09433-LGS Document 14 Filed 10/30/18 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                PEN American Center, Inc.                      )
                             Plaintiff                         )
                                v.                             )      Case No.     1:18-cv-09433-LGS
         Donald J. Trump, in his official capacity             )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff PEN American Center, Inc.                                                                          .


Date:          10/30/2018                                                            /s/ Laurence M. Schwartztol
                                                                                          Attorney’s signature


                                                                                 Laurence M. Schwartztol (LS-1978)
                                                                                      Printed name and bar number
                                                                                 The Protect Democracy Project, Inc.
                                                                                           10 Ware Street
                                                                                       Cambridge, MA 02138

                                                                                                Address

                                                                             larry.schwartztol@protectdemocracy.org
                                                                                            E-mail address

                                                                                           (202) 945-2092
                                                                                           Telephone number

                                                                                           (929) 777-8428
                                                                                             FAX number
